IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,882


EX PARTE ANDREW JOSEPH LEWIS, AKA JOSEPH ANDREW FRANK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10-08484-A IN THE 252nd DISTRICT COURT

FROM JEFFERSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to twenty  years' imprisonment.  The Ninth Court of Appeals affirmed his conviction.
Frank v. State, No. 09-11-00293-CR (Tex. App.-Beaumont, delivered November 9, 2011, no pet.).
	Applicant contends, inter alia, that his plea was involuntary because he was not properly
admonished of the correct punishment range by either counsel, the State, or the trial court.  
	Based upon the record in this case, the trial court has determined the Applicant was
improperly admonished regarding the punishment range prior to entering his plea of guilty. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 10-08484 in the 252nd  District Court of
Jefferson County is set aside, and Applicant is remanded to the custody of the Sheriff of Jefferson
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 19, 2012
Do not publish